1
2
3
4
5
6
7                                             UNITED STATES DISTRICT COURT
8                                         SOUTHERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                                           Case No.: 18mj20755-CEA-MMA
11                                                       Plaintiff,
                                                                          ORDER AFFIRMING JUDGMENT
12    v.
13    COSME ROSAS-ROSAS,
14                                                     Defendant.
15
16              Defendant Cosme Rosas-Rosas appeals the judgment entered following his guilty
17   plea conviction of misdemeanor illegal entry, in violation of 8 U.S.C. § 1325.1 Rosas-
18   Rosas challenges the constitutionality of his criminal proceedings under the Due Process
19   and Equal Protection Clauses of the Fifth Amendment. The grounds for Rosas-Rosas’
20   challenge have been uniformly rejected by other courts in this District. See United States
21   v. Mouret-Romero, No. 18MJ22829-WQH, 2019 WL 1166951 (S.D. Cal. Mar. 13, 2019);
22   United States v. Rivas-Villarreal, No. 18-MJ-20112-KSC-H-1, 2019 WL 937876 (S.D.
23   Cal. Feb. 26, 2019); United States v. Soto-Felix, No. 18-MJ-20617-CEA-H-1, 2019 WL
24   848758 (S.D. Cal. Feb. 21, 2019); United States v. Mazariegos-Ramirez, No.
25   18MJ22276-WQH, 2019 WL 338923 (S.D. Cal. Jan. 28, 2019); United States v. Oscar
26
27                                                  
28   1
         The Court has jurisdiction over this appeal pursuant to 18 U.S.C. § 3402.

                                                                      1
                                                                                             18mj20755-CEA-MMA
1    Chavez-Diaz, No. 18MJ20098-KSC-AJB, Doc. No. 29; United States v. Miguel Jimenez-
2    Ruiz, No. 18MJ20457-BLM-GPC, Doc. No. 18. This Court adopts the reasoning of those
3    decisions and likewise concludes that the adjudication of Rosas-Rosas’ criminal
4    proceedings through a dedicated 1325 misdemeanor calendar did not violate his
5    constitutional rights.
6          Accordingly, the Court AFFIRMS the judgment.
7          IT IS SO ORDERED.
8    DATE: March 29, 2019                  _______________________________________
                                           HON. MICHAEL M. ANELLO
9
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            18mj20755-CEA-MMA
